Citation Nr: 1520184	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-39 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to temporary total disability (TTD) evaluations under 38 C.F.R. §§ 4.29 and 4.30 following September 2008 back surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to November 1983.  He was discharged for exceeding weight restrictions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to temporary 100 percent evaluations for periods of hospitalization and convalescence.  Jurisdiction was subsequently transferred to the Atlanta, Georgia RO. 

In June 2011, the RO increased the evaluation for lumbosacral strain to 10 percent, effective November 22, 2010.  The Veteran did not file a notice of disagreement.  Thus, this issue is not in appellate status.

The Veteran requested a Central Office hearing on this matter, but canceled his request in September 2013.  
 
The issues of entitlement to service connection for shortness of breath, dizziness, and trigeminal neuralgia, as well as the issue of whether new and material evidence has been submitted to reopen a previously denied claim of service connection for a heart condition, have been raised by the record in September 2010 and October 2010 statements, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

By way of history, in December 1983, the RO granted service connection for lumbosacral strain and assigned a noncompensable evaluation.  In February 1988, the Veteran filed a claim for service connection for herniated nucleus pulposus (HNP).  In May 1989, the RO denied service connection for HNP, finding that it was the result of a post-service work-related injury.

In September 2008, the Veteran filed a claim for TTD following a September 2008 laminectomy.  He contends that his service-connected lumbosacral strain led to his September 2008 surgery, and thus warrants temporary total evaluations.  Specifically, he maintains that his treating physician told him that his current symptoms "resulted from exacerbation of [a] chronic back problem" as opposed to a September 1987 work-related injury.  See April 2009 Correspondence.  In the alternative, the Veteran and his representative maintain that the service-connected lumbosacral strain made him more susceptible to the September 1987 post-service work-related injury that resulted in the repeat September 2008 laminectomy.  See April 2015 Appellant Brief at 1-2; September 2010 VA Form 21-4138.  He has submitted an internet article concerning load lifting models in support of his claim.

A total disability rating will be assigned under 38 C.F.R. § 4.29 when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29 (2014). 

A total disability rating will be assigned under 38 C.F.R. § 4.30 when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence.  38 C.F.R. § 4.30(a)(1) (2014).

Post-service private and federal treatment records, as well as records from the Veteran's workers' compensation claim, document that the Veteran sustained a back injury in September 1987 while employed as a heating and air conditioning technician for the United States Air Force.  Moreover, those records indicate that the Veteran sustained two prior work-related back injuries in 1985 and 1986.  December 1987 X-rays revealed a herniated disc at L4-5 with facet hypertrophy, as well as mild bulge of L3-4 and L5-S1.  The diagnosis was herniated disc, L4-5 on the left side, large free fragment.  The Veteran underwent a hemilaminectomy and removal of HNP on January 14, 1988.

During a March 1989 VA examination, the Veteran related a history of recurrent low back pain since service.  X-rays revealed moderate disc space narrowing at L4-L5.  The examiner diagnosed exogenous obesity, history of surgery for HNP (January 1988), and disc space narrowing at L4-5.

The Veteran was reportedly laid off from his Air Force job in 1991.  He worked briefly in 1995 and has been self-employed since 2008.  See November 2008 VA Form 21-4138.
 
A March 2011 VA examination conducted for purposes of evaluating the severity of the Veteran's lumbosacral strain contains diagnoses of lumbosacral strain; T10-T11 severe degenerative disc disease per MRI; and residuals status post open right L4-5 hemilaminotomy, discectomy RE-DO. (Emphasis added).

A VA examination is necessary to clarify whether or not the Veteran's service-connected lumbosacral strain required him to undergo the September 2008 surgery or whether the lumbosacral strain caused or aggravated the disability that necessitated the surgery.

The claims file contains treatment records from the North Florida/South Georgia VHS from August 21, 2008 to September 22, 2008.  However, these records establish that the Veteran was treated at that facility prior to August 21, 2008.  Moreover, although there is a hospital discharge report, there are no other treatment records dated after the surgical note until a check-up in December 2010.  VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any additional VA treatment records should therefore be obtained.  

In addition, treatment records from the private physician mentioned in the April 2009 correspondence must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Once a signed release is received from the Veteran, obtain outstanding records of private treatment that he received from Dr. M.A.M. from September 2008 to the present.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

2. Obtain pertinent treatment records from the Gainesville, Florida VAMC prior to August 21, 2008 and from September 23, 2008 to December 10, 2008.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

3. After the requested development is complete, schedule the Veteran for an appropriate VA examination.  A complete copy of the claims file, to include a copy of this Remand, must be provided to and reviewed by the examiner.  The examiner is to take a full and complete history of the Veteran's lumbar spine disabilities and address the following:

(a) Did the Veteran's service-connected lumbosacral strain (established in a December 1983 rating decision) require him to undergo the September 2008 back surgery?

(b) If not, did the Veteran's service-connected lumbosacral strain cause or aggravate the back disability that caused him to undergo the September 2008 surgery?

The examiner must address all relevant post-service private, VA, and federal treatment records, as well as any articles submitted by the Veteran.

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he/she must explain why such an opinion would be speculative.

4. After completing any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







